Citation Nr: 1744273	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-39 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for bilateral leg disability. 

4.  Entitlement to service connection for a skin disability.  

(The matter of entitlement to educational benefits is the subject of a concurrently but separately issued Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979 and from May 1984 to October 1984.  He has reported that he also had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the case was remanded for additional development. 

The Board notes that following the September 2016 Supplemental Statement of the Case (SSOC) the Veteran submitted additional medical records in March and May 2017.  However, such evidence was preceded by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2016).  Accordingly, referral to the AOJ is not required.  

Lastly, the Board notes that while the issue of entitlement to an increased rating for total left knee replacement has been certified to the Board on appeal (See July 2016 VA Form 8), the Veteran has requested a videoconference hearing before the Board on this issue, and the hearing request is still pending.  Accordingly, the Board will not take jurisdiction over this issue at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

In the December 2015 Board remand, the VA examiner was specifically instructed to "determine whether the Veteran has a leg disability for one or both of his legs other than his service-connected left and right knee disabilities."  The Veteran was provided VA examinations and opinions in April and July 2016 by the same VA examiner.  Nevertheless, the VA examiner did not consider or discuss the VA treatment records which indicate the Veteran has vascular disease of the lower extremities.  See June 2016 VA Medical Center (VAMC) records.  As such, there has not been substantial compliance with the Board's June 2016 remand and remand is warranted for a new VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the issue of service connection for a skin disability, the Board finds that this issue is inextricably intertwined with the issue of service connection for bilateral leg disability.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Chiefly, the record indicates that the Veteran's skin disability may be associated with his bilateral leg disability.  See June 2016 VAMC records.  Thus, this issue must also be remanded.  

With regard to the issue of service connection for bilateral shoulder disability, the Veteran has contended that he hurt his shoulder in the Army Reserve service in 1992, when he was at Fort Hood, Texas.  See January 2006 Statement in Support of Claim.  However, review of the record reveals that no development has been undertaken with respect to the Veteran's service personnel records.  The Board notes that in a September 2007 VA Memorandum the RO found that service medical records from April 1989 to July 1995 were unavailable for review.  Nevertheless, no effort was made to obtain the Veteran's official military personnel file (OMPF) related to his Army Reserve service.   Accordingly, this issue must be remanded for additional development. 

It is in this regard that the Board finds the issue of service connection for a neck disability must also be remanded.  In pertinent part, VA medical records indicate that while in the Army Reserves, the Veteran was in a motor vehicle accident and sustained a neck injury.   See May 1989 VA Medical Center (VAMC) records.  As such, further development is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources, including but not limited to the National Personnel Records Center, the Veteran's Army Reserve Unit, and the Department of the Army to obtain any outstanding service personnel records and to verify the specific periods of ACDUTRA and INACDUTRA in the Army Reserve.  If necessary, the Veteran should be requested to provide any assistance.  All verified dates of service and all responses received should be documented and associated with the claims file.  If such verification is not possible, notify the Veteran.

2.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the above development, schedule the Veteran for a VA examination to assess the nature and etiology of any current left and/or right leg disability.  The claims folder must be made available to the examiner.  The examiner is instructed to perform the following:

(a)  What are the diagnoses for the Veteran's current left and/or right leg disabilities?  The examiner is directed to specifically discuss the VA records indicating that the Veteran has lower extremity vascular disease.  
(b)  For each leg disability diagnosed (excluding disabilities of the bilateral knees), the examiner must provide an opinion as to whether such is, at least as likely as not (50 percent or better probability) related to the Veteran's service.

(c)  For each leg disability diagnosed (excluding disabilities of the bilateral knees), the examiner must also provide an opinion as to whether such is, at least as likely as not (50 percent or better probability) caused or aggravated by the Veteran's service-connected right and/or left knee disabilities. 

For the purpose of secondary service connection, the examiner is advised that aggravation is defined as "any increase in disability." See Allen v. Brown, 7 Vet. App. 439, 448  (1995).

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  If the above examiner finds that the Veteran's left and/or right leg disabilities are at least as likely as not related to service or otherwise caused or aggravated by his service-connected  knee disabilities, schedule the Veteran for a VA examination to assess the nature and etiology of his current skin disability.  The claims folder must be made available to the examiner.  

The examiner is instructed to opine as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's skin disability was caused or aggravated by his right and/or left leg disabilities. 

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completion of the above development, review the claims file and ensure that all development sought in this remand is completed. Undertake any additional development deemed necessary by the record (to include the scheduling of any VA examinations for the claimed neck or bilateral shoulder disabilities, if warranted), and then re-adjudicate the claims . If any determination remains unfavorable, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

